Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's response to the previous Office action, dated November 9, 2022, has been received.
Claims 1, 3-4, 6-7, 11-13, 16-19, 26-29, 31, 34-36, 39-42, 44, 46-49, 53, and 62-69 are currently pending in the application. 
Claims 26-28, 40, 66, and 67 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 15, 2021.
Claims 1, 3-4, 6-7, 11-13, 16-19, 29, 31, 34-36, 39, 41-42, 44, 46-49, 53, 62-65, and 68-69 are therefore under examination before the Office.
The rejections of record can be found in the previous Office action, dated August 9, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 9, 2022 was filed after the mailing date of the first Office action on the merits on September 23, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-7, 11-13, 16-19, 29, 31, 34-36, 39, 41-42, 44, 46-49, 53, 62-65, and 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (WO2017210617A2) in view of Long (Nat Med. 2015 Jun;21(6):581-90.), Pauken (Trends Immunol. 2015 Apr;36(4):265-76), and Blackburn (Proc Natl Acad Sci U S A. 2008 Sep 30;105(39):15016-21.).
Applicant argues that none of the cited references recites an "identifying step" as required by the claims. Applicant further argues that the prior art does not teach or suggest the use of the number of administered CAR-expressing cells to inform the skilled artisan of a need for further treatment.
Applicant’s arguments have been considered fully but are not deemed to be persuasive.
Blackburn teaches that PD-L1 blockade in reduces the level of apoptosis of exhausted CD8 T cells (page 15018, right column, second paragraph). Blackburn also teaches that blocking PD-1:PD-L1 interaction enhances expansion (see, e.g., page 15017, right column, second paragraph and Figure 2). Since both apoptosis and exhaustion would naturally reduce the number of T cells in vivo, the teachings of Blackburn would inform the skilled artisan that the loss of such cells is indicative of a need for reinvigoration and expansion by means of administering an immune checkpoint inhibitor (also see page 15021 for descriptions of apoptosis assays).
Long also teaches that exhausted T cells have low proliferative and cytokine producing capacities, have high rates of apoptosis and express high levels of inhibitory receptors such as PD-1, TIM-3 and LAG-3 (page 581, left column, second paragraph). 
Pauken also teaches that exhausted T cells die due to overstimulation (page 267, left column, first paragraph). 
The teachings of the prior art make it clear that T cell exhaustion is an early marker of the loss of such cells, including CAR-T cells.
Pharmacokinetic measurements naturally require a comparison based upon a previous time point to evaluate how the measurement has changed. One cannot evaluate how a system is changing based upon a single point of reference. For example, Mueller teaches that cancer relapse can be monitored by measuring soluble BCMA (sBCMA) level or activity in the subject over at least two time points (see, e.g., page 19, line 19 through page 21, line 17 and claims 17-22). Mueller also teaches that these time points may be measured on a weekly or monthly basis, or combinations thereof (page 22, line 27 through page 23, line 17).
Furthermore, Mueller teaches that the absence of a change from a previous reference value is indicative of non-response (see, e.g., page 17, lines 7-11).
The teachings of Mueller make it clear that such analyses can identify a patient who is responding to a treatment versus one who is not responding to treatment, and such a step was within the grasp of one of ordinary skill in the art.
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) "type of problems encountered in the art;" (B) "prior art solutions to those problems;" (C) "rapidity with which innovations are made;" (D) "sophistication of the technology; and" (E) "educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate." In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986 ); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. MPEP 2143.03.
Based upon the teachings of Blackburn, Long, and Pauken, the problem presented by CAR-T cell exhaustion was clearly known in the art, and CAR-T cell proliferation--or lack thereof--was one possible known method by which the skilled artisan could evaluate a possible need for treatment with an immune checkpoint inhibitor in order to expand said cells. The use of cell number does not represent a novel method to evaluate a need for reinvigoration by a well-known method of administering an immune checkpoint inhibitor.
This rejection is therefore maintained.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644                        

/AMY E JUEDES/            Primary Examiner, Art Unit 1644